Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE
This communication is a first Office Action on the Merits. Claims 1-20, as originally filed 1 APR. 2021, are pending and have been considered as follows:

Response to Amendment
The amendment to the claims filed 01 APR. 2021, comprising claims 1-20 is recognized to replace the claims which also have the filing date of claims 01 APR. 2021, which comprised claims 1-14 and 16-21. Any further filing of claims should comply with the requirements of 37 CFR 1.121(c).
Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:
	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that 
(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of “withdrawn” or “previously presented.” Any claim added by amendment must be indicated with the status of “new” and presented in clean version, i.e., without any underlining.
(4) When claim text shall not be presented; canceling a claim.
(i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”
(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim.
(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number.
	The Examiner will examine the claims presented 01 APR. 2021, comprising claims 1-20. Applicant is cautioned that any future response must present the correct status identifiers or the Examiner will be forced to send a Notice of Non-
Compliant Amendment (37 CFR 1.121).

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.83 or 1.84 because of the following informalities:
The drawings must show every feature of the invention specified in the claims, therefore the following must be shown or the feature(s) canceled from the claim(s):
Cl.  12: "the insertions" has not been explicitly pointed out
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 
The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1, 3 objected to because of the following informalities:  
Cl. 1 ln. 1; Cl. 14 ln. 1: replace "The building block" with --A building block-- as this appears to be a typographical error
Cl. 1 ln. 1: replace "in a form of polygon" with --in a form of a polygon-- as this appears to be a typographical error
Cl. 4 ln. 2: replace "form of cube" with --form of a cube-- as this appears to be a typographical error
Cl. 5 ln. 1-2: replace "form of right parallelepiped" with --form of a right parallelepiped-- as this appears to be a typographical error
Cl. 5 ln. 2: after "T-shaped," insert --or a-- as this appears to be a typographical error
Cl. 5 ln. 2: after "L-shaped" insert --block-- as my be interpreted as unclear 
Cl. 7 ln. 2: replace "at that" with --and-- as this appears to be a typographical error
Cl. 14  ln. 1: replace "in a form of polygon" with --in a form of a polygon-- as this appears to be a typographical error
Cl. 15 ln. 2: after "rectangle," insert --or a-- as this appears to be a typographical error
Cl. 17 ln. 1-2: replace "form of cube" with --form of a cube-- as this appears to be a typographical error
Cl. 18 ln. 1-2: : replace "form of right parallelepiped" with --form of a right parallelepiped-- as this appears to be a typographical error
Cl. 18 ln. 2: after "T-shaped," insert --or a-- as this appears to be a typographical error
Cl. 18 ln. 2: after "L-shaped" insert --block-- as this may be interpreted as unclear 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


Cl. 1 ln. 2; Cl. 7 ln. 2; Cl. 8 ln. 2; Cl. 9 ln. 2; Cl. 10 ln. 2; Cl. 11 ln. 2; and Cl. 16 ln. 2: the phrases "coming into engagement", "forming crosswise construction", "forming in assembly", and "form in assembly" are vague, indefinite, and confusing as being unclear appearing to suggest a method step. It is suggested to use the phrase --capable of coming-- or --capable of forming--.

Cl. 1 ln. 2: the phrase "the response projections and recesses" is vague, indefinite, and confusing as being unclear as not having been heretofore introduced and by being unclear how the word "response" is intended to be understood. It is suggested to use the phrase --projections and recesses--.

Cl. 1 ln. 4; Cl. 14 ln. 2: the phrase "the axis" is vague, indefinite, and confusing as being unclear as no "axis" has been heretofore introduced. It is suggested to use the phrase --an axis-- and the Examiner interpreted this claim as such.

Cl. 1 ln. 3; Cl. 2 ln. 1; Cl. 3 ln. 1; Cl. 4 ln. 1; Cl. 5 ln. 1; Cl. 6 ln. 1; Cl. 7 ln. 1; Cl. 8 ln. 1; Cl. 9 ln. 1; Cl. 10 ln. 1; Cl. 11 ln. 1; Cl. 12 ln. 1; Cl. 13 ln. 1; Cl. 15 ln. 1; Cl. 

Cl. 2 ln. 2: the recitation of "each vertical and each horizontal face at least four projections and recesses are formed" is vague, indefinite, and confusing as being unclear if this is referring to the previously introduced "projections and recesses" from independent claim 1, or if four new projections and recesses are being introduced. Clarification is required. 

Cl. 3 ln. 2: the recitation(s) of “no more than 450” is vague, indefinite, and confusing as being unclear what "450" means, and also for lacking a period, making it unclear if this is the end of the claim or if there is missing text. 
It is suggested to use the phrase --45 degrees.-- and the Examiner interpreted this claim as such.

Cl. 4 ln. 1; and Cl. 17 ln. 1: the recitation(s) of "preferably" is vague, indefinite, and confusing as being unclear if the limitations which follow this phrase are included in the invention or not.



Cl. 8 ln. 3; Cl. 10 ln. 3; Cl. 16 ln. 3: : the recitation(s) of “the adjacent blocks recesses integral cones” is vague, indefinite, and confusing as being unclear, as no "adjacent block" has been heretofore introduced. It is suggested to use the phrase --an adjacent block's recesses and cones--.
and the Examiner interpreted this claim as such.

Cl. 8 ln. 2; Cl. 9 ln. 2; Cl. 10 ln. 2; Cl. 11 ln. 3; Cl. 12 ln. 2; Cl. 14 ln. 2; Cl. 16 ln. 1: the recitations of "the recesses" and "the recesses axes" are vague, indefinite, and confusing as being unclear if these are referring to the "response projections and recesses are made" (Cl. 1), or the "projections and recesses of adjacent blocks" (Cl. 1).
Clarification is required.

Cl. 9 ln. 1: the recitation(s) of “the indicated faces” is vague, indefinite, and confusing as lacking proper antecedent basis within the claims, as it is now known which faces are referenced  by the word "indicated". 

Cl. 12 ln. 2; Cl. 13 ln. 2; Cl. 14 ln. 4, Cl.  20 ln. 1-2: the recitation(s) of “the insertion, installed” or "the insertions" is/are vague, indefinite, and confusing as 

Cl. 13 ln. 2: "channels with possibility of installation" is vague, indefinite, and confusing as being unclear how "possibility of installation" is intended to be treated. It is unclear if this is requiring a method step or a combination of elements.

Cl. 14 ln. 3: the recitation(s) of “the channels” is vague, indefinite, and confusing as being unclear having not been heretofore introduced.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2, 4-8, 10, 12-20 rejected under 35 U.S.C. 103 as being unpatentable over Kuzmin US 8567149 B2 in view of Lange US 20200222821 A1.
As per claim 1 the primary reference of Kuzmin teaches a building block made in a form of polygon on each vertical and each horizontal face of which the response projections and recesses are made (see projections and recesses made in each face, FIG. 20), coming into engagement with the projections and recesses of adjacent blocks (see "practical, real-world mating of physical structures" 10:49), the distinction is that the projections and recesses are made in a form of truncated cones (see "cones may be used" 9:6), but fails to explicitly disclose:
along the axis of which projections and recesses in the block mainly intercommunicating channels are made.
Lange teaches interconnecting channels, specifically:
along the axis of which projections and recesses in the block mainly intercommunicating channels (see channels in 105 and 110, FIG. 21; these are considered exemplary; see also FIG. 24) are made.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Kuzmin by including the channels in the cylindrical element connexons as taught by Lange in order to allow a shaft to be passed through the block.

In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

 As per claim 4 Kuzmin in view of Lange teaches the limitation according to claim 1, and Kuzmin further discloses the distinction is that it is made preferably in a form of cube (FIG. 20).

As per claim 5 Kuzmin in view of Lange teaches the limitation according to claim 1, and Kuzmin further discloses the distinction is that it may be made in a form of right parallelepiped (FIG. 20), T-shaped, L-shaped.

As per claim 6 Kuzmin in view of Lange teaches the limitation according to claim 1, and Kuzmin further discloses the distinction is that it is made in a form of a number of cubes (FIG. 20) or parallelepipeds, or their combination, mutually 

As per claim 7 Kuzmin in view of Lange teaches the limitation according to claim 1, and Kuzmin further discloses the distinction is that it is provided with the inclined sections placed at the angle 10-90 degrees forming crosswise construction (see 90 degrees forming crosswise construction, FIG. 20), at that on the ends of the inclined sections the response projections and recesses are also made.

As per claim 8 Kuzmin in view of Lange teaches the limitation according to claim 1 the distinction is that at the edge of vertical and/or horizontal faces the recesses as a half of truncated cone are made, forming in assembly with the adjacent blocks recesses integral cones (see FIG. 20; this is capable of "forming in assembly" with adjacent blocks, as broadly claimed).


As per claim 10 Kuzmin in view of Lange teaches the limitation according to claim 1, but fails to explicitly disclose:
the distinction is that at the corners of vertical and/or horizontal faces the recesses as a quarter of truncated cone are made, forming in assembly with the adjacent blocks recesses integral cones.
Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Kuzmin in view of Lange by making the recesses be only a quarter of truncated cone in order to provide a different  level of interconnectivity because changes in size/proportion do not constitute a patentable difference.

As per claim 12 Kuzmin in view of Lange teaches the limitation according to claim 1, and Kuzmin further discloses the distinction is that it is provided with the insertion, installed in the recesses and forming projections (see FIG. 20; an insertion would be installed in the recesses).

As per claim 13 Kuzmin in view of Lange teaches the limitation according to claim 1, and Kuzmin further discloses the distinction is that it is provided with the insertions with the channels with possibility of installation in them the fastening elements for binding blocks with each other (see FIG. 20; the "possibility" of fastening elements can be installed in the recesses).

As per claim 14 the primary reference of Kuzmin teaches a building block made in a form of polygon at each vertical and each horizontal face of which the recesses in a form of cylinders and/or truncated cones are formed (see cylinders 
along the axis of which the channels are made in the block, at that, at both sides of which along the axe the bars, fixed in the indicated channels of the adjacent blocks are fastened
Lange teaches interconnecting channels, specifically:
along the axis of which the channels are made in the block (see channels in 105 and 110, FIG. 21; these are considered exemplary; see also FIG. 24), at that, at both sides of which along the axe the bars, fixed in the indicated channels of the adjacent blocks are fastened
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Kuzmin by including the channels in the cylindrical element connexons as taught by Lange in order to allow a shaft to be passed through the block.

 
As per claim 15 Kuzmin in view of Lange teaches the limitation according to claim 14, and Lange further discloses the distinction it that the channels in a section are made in a form of a circle (see "form of a circle " FIG. 24) , ellipse, square, rectangle, triangle. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Kuzmin in view of Lange by forming the channels in a form of circle as taught by Lange in order to form a strong opening optimal for resisting deformation.


the distinction it that the recesses, at the edge of vertical or horizontal faces made in a form of a half of truncated cone, form in assembly with the adjacent blocks recesses integral cones.
Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Kuzmin in view of Lange by making the recesses be only a half of truncated cone in order to provide an different  level of interconnectivity because changes in size/proportion do not constitute a patentable difference.

As per claim 17 Kuzmin in view of Lange teaches the limitation according to claim 14, and Kuzmin further discloses the distinction it that it is made preferably in a form of cube (FIG. 20).

As per claim 18 Kuzmin in view of Lange teaches the limitation according to claim 14, and Kuzmin further discloses the distinction it that it is made in a form of right parallelepiped (FIG. 20), T-shaped, L-shaped.



As per claim 20 Kuzmin in view of Lange teaches the limitation according to claim 14, and Kuzmin further discloses the distinction it that it is provided with the insertions with possibility of installation in them the fastening elements for binding blocks with each other (see FIG. 20; the "possibility" of fastening elements can be installed in the recesses).

Claim 3 rejected under 35 U.S.C. 103 as being unpatentable over Kuzmin in view of Lange as applied to claim 1, and further in view of PHILLIPS US 20120233935 A1 (Phillips).
As per claim 3 Kuzmin in view of Lange teaches the limitation according to claim 1 but fails to explicitly disclose:
the distinction is that the projections and recesses are made in a form of truncated cones with the angle no more than [[450]] --45 degrees.--
Phillips teaches such an obvious angle, specifically:
the distinction is that the projections and recesses are made in a form of truncated cones with the angle no more than [[450]] --45 degrees-- (see "an angle between the base and each side of 45 degrees" Cl. 1 ln. 5)
.

Claim 9 and 11 rejected under 35 U.S.C. 103 as being unpatentable over Kuzmin in view of Lange as applied to claim 1, and further in view of LACAS et al. US 20200181902 A1 (Lacas).
As per claim 9 and 11 Kuzmin in view of Lange teaches the limitation according to claim 1 but fails to explicitly disclose:
the distinction is that on the indicated faces surface the channel-formed grooves are made, forming in assembly with the adjacent blocks the channels along the [[recesses]] --recess's-- axis; and 
the distinction is that along the ribs of the indicated faces the channel-formed grooves are made, forming in assembly with the adjacent blocks the channels along the recesses axis.
Lacas teaches such channels, specifically:
the distinction is that on the indicated faces surface the channel-formed grooves (see grooves, FIG. 4) are made, forming in assembly with the adjacent blocks the channels along the recesses axis; and 
the distinction is that along the ribs of the indicated faces the channel-formed grooves (see grooves, FIG. 4) are made, forming in assembly with the adjacent blocks the channels along the recesses axis.
.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Maxam  US 20190292776 A1 teaches a passageway for cables in a construction member
Yao US 5653621 A teaches alternating shapes of connecting blocks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J SADLON whose telephone number is (571)270-5730.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN D MATTEI can be reached on (571)270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JJS/



/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635